United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1009
Issued: October 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2014 appellant filed a timely appeal from a November 25, 2013 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY

Under claim file number xxxxxx631, OWCP accepted that appellant, then a 46-year-old
sales and service distribution clerk, experienced an anxiety state beginning November 26, 2004
1

5 U.S.C. § 8101 et seq.

after he was wrongfully terminated by the employing establishment. It did not accept that there
was evidence of error or abuse with respect to his second termination in 2003 or with regard to
disciplinary actions of being placed on a restrictive sick leave list, being issued absent without
leave or pay issues. Appellant stopped work on April 2, 2005. Dr. Peter Smith, clinical
psychologist, advised that appellant’s disability was due to workplace harassment by, a
supervisor, Ms. Wright. He stated that appellant could work if Ms. Wright did not supervise or
work with appellant. On February 16, 2007 appellant accepted a modified duty job under
protest.
On April 2, 2012 Dr. Smith took appellant off work, noting that he had been accused of
being tardy to work. In an April 24, 2012 letter to Peggy A. Fountain, an occupational health
nurse at the employing establishment, he released appellant to return to full-time work on
April 26, 2012, provided he not work for or be supervised by Ms. Wright, whom appellant
believed was directly involved in his firing on two separate occasions.2
In a May 17, 2012 letter, Dr. Smith stated that on March 26, 2012 appellant was
approached by his supervisor who, by appellant’s description, persistently verbally harassed and
scolded him for what the supervisor believed was his tardiness to work. He stated that appellant
showed the supervisor his time clock information and a copy of the policy on timeliness, but the
supervisor persisted to harass appellant and threatened discipline. Dr. Smith opined that this type
of alleged harassment by a supervisor was directly parallel to the harassment appellant
experienced from his previous supervisor in 2005, which was the foundation for his accepted
claim. Appellant suffered a great hardship due to two wrongful terminations when he filed his
claim in 2005. Dr. Smith took appellant off work for two weeks to recover.
On June 14, 2012 appellant filed an occupational disease claim for an anxiety disorder.
He referred Dr. Smith’s April 24, 2012 letter to the employing establishment’s occupational
nurse. The employing establishment controverted the claim on the basis that appellant’s
limited-duty assignment had not been withdrawn. Appellant returned to modified duty on
June 18, 2012. OWCP assigned case file number xxxxxx545 to the claim. Appellant submitted
Dr. Smith’s letters of April 24 and May 17, 2012 and an April 2, 2012 Form CA-17 duty status
report noting he was accused of being tardy for work.
In a June 15, 2012 letter, counsel for the employing establishment advised that appellant
had been waiting since April 24, 2012 for clearance to return to work due to his psychiatric
condition and that he had not been contacted by the employing establishment to return to work
were not accurate. The nurse spoke to appellant’s doctor on April 24, 2012 and appellant was
cleared to return to duty but did not do so. A summary of multiple communications in which the
2

On May 1, 2012 appellant filed a Form CA-7 claiming compensation for the period April 2 to 30, 2012. By
letter dated May 11, 2012, OWCP authorized payment for 2.12 hours on April 2, 2012 but advised him that medical
evidence was needed to support the remainder of his claim. On June 14, 2012 appellant filed a recurrence claim
alleging total disability from work beginning April 26, 2012. He alleged that the employing establishment withdrew
his limited-duty employment and failed to notify him when he could return to his position after his physician
removed him from work. The employing establishment advised that appellant’s limited-duty assignment had not
been withdrawn. By decision dated June 18, 2012, OWCP denied his claim for compensation from April 7 to
24, 2012. It noted that Dr. Smith described a new work event but failed to explain how appellant’s current condition
was due to the accepted work injury.

2

employing establishment instructed appellant to return to duty were described. A May 31, 2012
letter notified appellant of a predisciplinary interview on June 7, 2012, for which he failed to
appeal. A June 4, 2012 telephone conversation with Sal Ricigilano, manager of human
resources, instructed appellant to return to duty. A June 4, 2012 letter from the Department of
Labor advised appellant to return to work. Appellant was advised to return to work immediately
as his continued unauthorized absence and failure to comply with instructions to report to work
or report for the predisciplinary interview could lead to disciplinary action.
In a June 19, 2012 statement, Mr. Ricigliano indicated that appellant was not required to
be “cleared” by anyone to return to work. He stated that Nurse Fountain informed appellant’s
treating physician that all that was needed to return appellant to work was a Form CA-17.
By letter dated June 29, 2012, OWCP advised appellant of the evidence needed to
establish his claim. The evidence of record was insufficient to establish that he actually
experienced the employment factors alleged to have caused injury or that he was injured while
performing any duty of his employment.
In a July 22, 2012 response, appellant stated that he did not understand OWCP’s request
that he describe in detail the employment-related conditions or incidents he believed contributed
to his condition. He stated his physician’s letters of June 19 and July 9, 2012 explained what
happened to aggravate his existing condition. Appellant had not filed any Equal Employment
Opportunity complaints or other actions relative to this claim. He had no stress outside of work
and his hobbies were unchanged. Appellant was originally diagnosed with his condition in
January 2005, for which he remained on medication.
In a May 24, 2012 letter to a Ms. Harris, assistant manager customer service, appellant
asserted that the employing establishment had to clear him to return to work through his doctor.
He stated that the employing establishment was notified by fax transmission on April 24, 2012 in
the Form CA-17 from his physician as to his duty status and on May 8, 2012 in an undated
Form CA-17 as to his work availability. Appellant asserted that he was never contacted as to
when he was cleared to return to work as required by various manuals, from which excerpts were
provided regarding absences from work. He also submitted a July 8, 2012 complaint regarding
the employing establishment’s senior litigation counsel.
In a June 19, 2012 report, Dr. Smith explained that appellant’s disability in April 2012
was due to the alleged harassment by management, which was complicated by the employing
establishment’s nurse, who had been provided with appropriate documentation for appellant’s
return to work. The employing establishment took no action which forced appellant to miss
additional weeks of work. Dr. Smith found this behavior reprehensible and caused appellant
financial hardship. In a July 9, 2012 report, he explained that appellant had not suffered a new
injury, but missed work because his existing injury was aggravated by the alleged behavior of his
managers.
By decision dated October 26, 2012, OWCP denied appellant’s claim. It found that he
failed to submit sufficient evidence to establish a compensable factor of employment.

3

Appellant requested a telephonic hearing, which was held on February 19, 2013. He
testified that he had been out of work for two months. Dr. Smith appeared and stated that the
definitions of injury were technical rather than medical and, under OWCP’s definitions,
appellant perhaps had a new injury. He indicated that appellant’s anxiety disorder was
exacerbated in late March when he was verbally harassed while on the clock due to a discussion
about whether he had been tardy for work. Based on the facts presented to him, the supervisor
acted in a harassing manner and appellant’s condition worsened. Dr. Smith stated that given the
history and context of appellant’s previous injury, he needed time off work to cool down to
restore his medical condition. Appellant believed he was harassed and mistreated and that he
was spoken to in a manner that worsened his existing injury and required him to miss work.
Dr. Smith stated that he faxed a letter to the occupational nurse two business days prior to
appellant’s work release, but did not receive a reply. He opined that the employing
establishment kept appellant out of work without pay for weeks and their nonresponse was
unreasonable punishment and unprofessional behavior.
By decision dated April 8, 2013, an OWCP hearing representative affirmed the
October 26, 2012 decision. She found appellant did not establish that his emotional condition
was casually related to any compensable work factors. The hearing representative directed
OWCP to combine case file number xxxxxx631 with the present claim so a complete medical
history was available.
On September 3, 2013 appellant requested reconsideration. He found that the use of the
word “alleged” in OWCP’s hearing representative’s decision offensive and misleading and
established bias in the decision. Appellant argued there was no evidence to support that either he
or his physician were notified prior to the June 15, 2012 letter from the employing establishment
that he was cleared to return to work. He stated that the employing establishment’s policies and
past practices required notification when an employee was cleared to return to work as provided
and alleged the employing establishment failed to follow such practices. Appellant argued that
the employing establishment’s claims or statements were untrustworthy. He also argued that the
June 15, 2012 letter clearing him to return to work was the first time he was contacted by the
employing establishment and it contained erroneous or false claims with regard to the statements
of Mr. Ricigliano and Ms. Fountain. Appellant alleged the employing establishment got to cut
40 hours and not pay him from the budget each time it delayed returning him to work. He
attributed his anxiety disorder flare-up to being verbally abused, belittled and berated,
vehemently and at length. Appellant submitted copies of employing establishment’s forms and
correspondence, which he argued supported his position that the employing establishment was
required to clear him to return to work and failed to notify him of a return to work in a
reasonable time limit. He noted that no medical evidence was considered in the decision.
Appellant argued that the employing establishment had a history of keeping him out of work
with no income for long periods of time without cause and that such action was retaliatory. He
alleged that the discussion about tardiness was harassment.
Appellant submitted a memorandum from the employing establishment regarding return
to work protocol; an Employee and Labor Relations Manual 865, return to duty after absence for
medical reasons and a sample letter of employee report to duty.

4

In a May 20, 2013 letter to Ms. Fountain, Dr. Smith noted that he had no record of her
telephoning him or directing him to inform appellant to return to work after he released appellant
to return to work. In a June 6, 2013 letter to Ms. Fountain, he noted that he did not receive a
response to his May 20, 2013 letter.
In October 10, 2013 responses, Mr. Ricigliano and Beverly Torain, a manager, noted that
the citations to the employee relations manual appellant referenced were outdated and the
information referred to throughout appellant’s argument was also outdated. Mr. Ricigilano
stated that the presentation of a Form CA-17 was typically that was needed to return an
employee to work due to an OWCP-related absence. A copy of Employee and Labor Relations
Manaul 865 -- return to work after absence for medical reasons and Employee and Labor
Relations Manual 865.1 -- clearance required, etc, was provided. Mr. Ricigilano stated that the
return to work protocol appellant provided had been long since superseded by the new Employee
and Labor Relations Manaul that was agreed upon by the union to which appellant belonged.
The current Employee and Labor Relations Manual stated that management can require a
clearance and that appellant did not receive a notice requiring any further clearance from his
office or the medical unit. Mr. Ricigiliano stated that in appellant’s case, the employing
establishment did not require any additional evidence for him to return to work due to the fact
that his work restrictions did not change.
In a November 11, 2013 response, appellant argued that Mr. Ricigliano failed to address
the core issue in his reconsideration request. He noted that the Employee and Labor Relations
Manual was a tool provided to management to notify an employee when they violate a rule or
policy and was not provided to regular employees like him. Appellant noted that Ms. Harris was
no longer a manager and did not work at his office anymore and another manager had told him
that Ms. Harris erred. He stated that the nurse administrator did not have the authority to clear
him to return to work. Appellant also noted that Mr. Ricigiliano provided a signed note from
Ms. Torain, who was a new manager, who had only been there for 30 days and was not present
when the incident occurred. He reiterated that there was nothing submitted from the nurse
administrator which provided evidence to support the employing establishment’s claim that
Mr. Ricigliano had spoken with him on the telephone or in any other manner including fax,
e-mail or letter. Appellant reiterated that he was never notified of a return to work prior to the
employing establishment’s October 10, 2013 letter to OWCP.
By decision dated November 25, 2013, OWCP denied modification of its April 8, 2013
decision. It found no evidence of any employing establishment error or abuse related to
appellant’s return to work. OWCP found that appellant alleged additional incidents which were
either not factors of employment (the March 26, 2012 discussion regarding being tardy from
work) or were unsubstantiated.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 When an employee experiences emotional
3

Id. at § 8102(a).

5

stress in carrying out his or her employment duties or has fear and anxiety regarding his or her
ability to carry out his or her duties and the medical evidence establishes that the disability
resulted from his or her emotional reaction to such situation, the disability is generally regarded
as due to an injury arising out of and in the course of employment. This is true when the
employee’s disability resulted from his or her emotional reaction to a special assignment or
requirement imposed by the employing establishment or by the nature of her work. By contrast,
there are disabilities having some kind of causal connection with the employment that are not
covered under workers’ compensation because they are not found to have arisen out of
employment, such as when disability results from an employee’s fear of a reduction-in-force, job
insecurity or frustration from not being permitted to work in a particular environment or to hold a
particular position.4
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.5 The Board has held that actions of the employing establishment which the
employee characterizes as harassment or discrimination may constitute a factor of employment
giving rise to coverage under FECA, but there must be some evidence that harassment or
discrimination did in fact occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim.6 Mere perceptions and feelings of
harassment or discrimination will not support an award of compensation. The claimant must
substantiate such allegations with probative and reliable evidence.7 The primary reason for
requiring factual evidence from the claimant in support of his or her allegation of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by OWCP and the Board.8

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Thomas D. McEuen, 41 ECAB 387 (1990), reff’d on recon., 42 ECAB 566, 572-73 (1991).

6

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
7

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
8

Paul Trotman-Hall, 45 ECAB 229 (1993) (Michael E. Groom, Alternate Member, concurring).

6

It is well settled that an employee’s reaction to supervision is not a compensable factor of
employment under Cutler.9 Complaints about the manner in which a supervisor performs his or
her duties or the manner in which a supervisor exercises his or her discretion fall, as a rule,
outside the scope of coverage provided by FECA. This principle recognizes that a supervisor or
manager must be allowed to perform his or her duties and that employees will, at times, dislike
the actions taken. Mere disagreement or dislike of a supervisory or managerial action is not
compensable, absent evidence of error or abuse.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that an emotional condition was caused or adversely affected by his or her
employment.13 Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.14
ANALYSIS
Appellant has an accepted anxiety disorder under claim file number xxxxxx631. In the
current case, he alleged an exacerbation of his anxiety disorder due to a March 26, 2012 incident
9

Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and picked on, the Board found that the incident was not a compensable factor of employment).
10

T.G., 58 ECAB 189 (2006).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

See Charles D. Edwards, 55 ECAB 258 (2004).

14

See Ronald K. Jablanski, 56 ECAB 616 (2005); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

when his supervisor allegedly verbally harassed and scolded him for being tardy and to inaction
by management following his release to return to work. As appellant described a new event not
related to the accepted incidents under claim file number xxxxxx631, OWCP properly assigned a
new case number to the current claim.
The Board notes that appellant did not attribute his emotional condition to the
performance of his regular or specially assigned duties as a sales and service distribution clerk
under Cutler.15 Rather, appellant contends an exacerbation of his emotional condition related to
the actions of his supervisor and management. As noted in McEuen, complaints about the
manner in which a supervisor performs his duties or the manner in which a supervisor exercises
his discretion falls outside the scope of coverage provided by FECA. A manager’s style is not a
compensable factor of employment. It must be established factually that the manager committed
error or abuse to support a compensable factor pertaining to any administrative or personnel
matter. Similarly, allegations pertaining to perceived instances of harassment or discrimination
must be established by probative factual evidence.
Appellant alleged a March 26, 2012 discussion with his supervisor about being tardy
from work. Dr. Smith supports that appellant had an emotional reaction to his supervisor
discussing tardiness on March 26, 2012, which led to his work stoppage a week later. However
there is only appellant’s allegation that the discussion about tardiness constituted harassment.
Appellant did not submit sufficient evidence to establish his allegations of error or abuse as
factual. His general allegations do not provide sufficient information as to specific instances to
support error or abuse on the part of the supervisor, who remained unidentified. Appellant did
not describe what was stated during the March 26, 2012 incident other than generally allege he
was verbally harassed and threatened with discipline. Further, there was no formal finding by an
administrative body that appellant’s supervisor violated a specific rule, regulation or policy in his
interactions with appellant.16 While Dr. Smith alleged the employing establishment went over
the line in other cases he was aware of, his opinion on causal relation largely relied on
appellant’s allegations of error and abuse. He referenced the March 26 event as a matter of
perception. The employing establishment denied appellant’s allegations. As appellant submitted
insufficient evidence to support his allegations that his supervisor harassed him on
March 26, 2012 his perception that a form of criticism or disagreement was unjustified, without
evidence or error or abuse, was not a compensable factor of employment.17
Appellant alleged that there was error or abuse in the delay of his return to work
following Dr. Smith’s April 23, 2012 release. Again, he provided insufficient evidence to
support any employing establishment error regarding the delay in his return to work after
Dr. Smith’s April 23, 2012 release. The employing establishment denied any error or abuse in
the matter, noting that appellant did not need to be cleared by anyone at the employing
establishment to return to work and only needed a Form CA-17 from his physician, which
15

See supra note 3.

16

E.g., R.G., Docket No. 10-947 (issued April 25, 2011) (where an arbitrator’s decision demonstrated that the
employing establishment erred in prematurely suspending the claimant from work, the record established a
compensable factor of employment).
17

See Robert Breeden, 57 ECAB 622 (2006).

8

Dr. Smith had provided. It noted that the Employee and Labor Relations Manual procedures
cited by appellant were outdated and the current the Employee and Labor Relations Manual
procedure states that management can require clearance. The employing establishment noted
that appellant did not receive any further clearance from his office or the medical unit as his
work restrictions did not change. It further denied his allegations that he was never notified of a
return to work prior to receiving the June 15, 2012 letter. Ms. Fountain had advised Dr. Smith
on April 24, 2012 that appellant was cleared for duty and could return to work. While appellant
and Dr. Smith alleged they never heard from the employing establishment regarding a return to
work instruction prior to receiving the June 15, 2012 letter, the Board notes that the
June 15, 2012 letter describes in detail several communications in which appellant was instructed
to return to work but failed to do so. Accordingly, appellant has not established any error or
abuse in the delay of his return to work following Dr. Smith’s April 23, 2012 work release.
Lastly, appellant described several incidents, for which he offered no collaborating
evidence to support that the incidents occurred as alleged. He alleged that the employing
establishment withdrew his modified-duty assignment; the employing establishment came up
with the “he said” (Mr. Ricigliano), “she said” (Ms. Fountain) claim knowing that they did not
have to provide any evidence to OWCP; it got to cut 40 hours and not pay him for the budget
each time it delayed him from returning to work; his anxiety disorder can flare-up when he was
being verbally abused, belittled and berated by someone who has a history of treating employees
in this manner; the employing establishment retaliated against him in delaying his return to work;
and there was no statement from the supervisor who berated him and caused his flare-up. Such
allegations, unsupported by evidentiary proof of administrative error or abuse, are not sufficient
to establish a compensable factor of employment. Absent probative factual evidence, his
allegations are also not sufficient to establish harassment or discrimination on the part of his
supervisor or management. Mere perceptions of harassment or discrimination are not
compensable.18
For these reasons, appellant did not establish that his emotional condition in the present
case arose in the performance of duty.19
On appeal, appellant reiterates arguments previously alleged before OWCP. For the
above stated reasons, he did not meet his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION

18

See Dorthea M. Belnavis, 57 ECAB 311 (2006).

19

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).

9

The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 28, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

